Citation Nr: 1519937	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-13 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) nonservice-connected pension benefits in the remaining amount of $12,805.



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to September 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a determination, dated in January 2013, of the Committee on Waivers and Compromises of the VA Regional Office (RO) in Milwaukee, Wisconsin.  In December 2012, the Veteran submitted a request for waiver of recovery of an overpayment of VA pension in the calculated amount of $54,980.  The Committee granted his waiver request in part, in the amount of $42,175.  Thus, the remaining debt for consideration by the Board in this decision is $12,805.  


FINDINGS OF FACT

1.  For the period of February 1, 2008 through September 2012, the Veteran was paid $54,980 in VA nonservice-connected pension benefits based on his report of no countable income.  

2.  The RO verified through the Veteran that for the year of 2008, he received rental income of $13,536; additional evidence received from the Social Security Administration shows that he was also in receipt of monthly payments beginning in 2006. 

3.  In September 2012, the RO notified the Veteran of a retroactive termination of his VA pension, effective February 1, 2008, on the basis of income that had not previously been reported; the RO calculated that the reduction in benefits resulted in a $54,980 overpayment.

4.  In a January 2013 decision, the RO's Committee on Waivers and Compromises granted in part the Veteran's request for waiver of recovery of the debt, in the amount of $42,175, but denied his waiver request for the remaining portion of the debt of $12,805.  

5.  Recovery of the remaining portion of the overpayment would not be against equity and good conscience.


CONCLUSION OF LAW

The Veteran is not entitled to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the remaining amount of $12,805.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The VCAA duties to notify and to assist do not apply to the claim of waiver recovery of an overpayment of nonservice-connected pension.  Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

In any case, the Veteran did have notification of the decision of the RO's Committee on Waivers and Compromises, dated in January 2013, setting forth the general requirements of applicable law pertaining to a claim for waiver of recovery of an overpayment, and was advised as to the nature of the evidence necessary to substantiate his claim.  In its decision, the RO's Committee on Waivers and Compromises also informed the Veteran of the reasons that his claim was denied, in part, and the evidence it had considered in the denial.  The general advisements were reiterated in the statement of the case issued in April 2013 and in the supplemental statement of the case issued in June 2013, which also provided the Veteran an opportunity to identify or submit any evidence he wished to be considered in connection with his appeal.  Through the RO's Committee on Waivers decision, statement of the case, and supplemental statement of the case, the RO informed the Veteran of the information and evidence needed to substantiate his claim.  In short, the Veteran has been notified of the information or evidence necessary to substantiate his claim and the parties responsible for obtaining that evidence. 

Further, VA has made reasonable efforts to assist the Veteran in obtaining evidence for his claim to include requesting information pertaining to his financial status.  Additionally, VA has provided the Veteran with the opportunity for a hearing on the matter, which he declined.  The Board is unaware of any additional evidence which is available in connection with this appeal.  

Factual Background

In a March 2007 rating decision, the RO granted the Veteran's claim for nonservice-connected pension benefits.  In a March 2007 letter, the RO notified the Veteran of his award of pension benefits, which payments would start effective December 2006.  The RO informed him, in part, that his pension award was based on countable annual income of $0.  He was notified that he needed to notify VA immediately if his income changed, such as any earnings or Social Security benefits.  Enclosed with the letter was VA Form 21-8768, which notified the Veteran of his rights to receive VA payments and of his duty to report any income changes. 

In letters sent to the Veteran in November 2007, December 2007, November 2008, December 2008, December 2009, December 2010, and December 2011 (the letters in 2008 appear to have been returned as undeliverable), the RO repeatedly reminded the Veteran to report any income changes.  

In 2011, the RO obtained information from an income matching program with the Internal Revenue Service (IRS) that the Veteran received income for the year 2008.  Although this income was not independently verified through the income source(s), the Veteran has since furnished copies of his 2008 amended IRS tax return to the RO.  These documents show that a tax preparation service assisted the Veteran in November 2010 to file an amended tax return for 2008, showing in part that he received rental income in the amount of $13,536 from real estate holdings, that his adjusted gross income was $14,510, and that he was also a recipient of $26,821 in Social Security benefits.  (Information subsequently obtained from the Social Security Administration shows that the Veteran was in receipt of Social Security benefits in the following monthly amounts:  $953 from December 2006, $975 from December 2007, $1,031.40 from December 2008, $1,035.50 from December 2009, and $1,067.90 from December 2011.)  

In a letter of January 2012 to the Veteran, the RO proposed to terminate his pension benefits payments, effective February 1, 2008, on the basis that his countable income for VA purposes exceeded the maximum income limit for a Veteran for 2008 of $11,181.  In a September 2012 letter, the RO notified the Veteran that it was implementing the action to terminate his pension benefits based on its proposal in January 2012.  Subsequently, in a letter of November 2012, VA's Debt Management Center in St. Paul, Minnesota notified the Veteran that the amount of the overpayment of pension benefits was $54,980, as a result of the retroactive termination of benefits.  The Veteran's request for a waiver of recovery of the overpayment was received in December 2012, accompanied by a financial status report.  An updated financial status report was received in February 2013.  

In a decision in January 2013, the RO's Committee on Waivers and Compromises granted in part the Veteran's claim for a waiver of recovery of an overpayment of pension benefits in the amount of $42,175, and denied in part his claim in the amount of $12,805 (i.e., 13 months of VA benefits at $985 per month, which is what he had been paid throughout 2008), on the basis that recovery of such amount would not be against equity and good conscience.  The period of the overpayment was indicated to be February 1, 2008 through September 2012.  

In his notice of disagreement and substantive appeal statements in February 2013 and May 2013, the Veteran disputed the VA debt, asserting that he amended his tax return for the year 2008 to reflect that he had no income.  He stated that VA was penalizing him for having $13,536 in income in 2008, which he believed was incorrect because he had his 2008 tax return amended to show that he had no income.  To support his allegations, he furnished a copy of his 2008 income tax returns, including his amended tax return.  As earlier mentioned, the documents reflect that the Veteran made changes to his federal income tax filing for 2008, and that the nature of the changes was to re-classify his income from self-employment income to rental income.  The Veteran also related in his February 2013 statement that he was disabled and that his sole income now was the payments of $981 per month that he received from the Social Security Administration.  

Analysis

Nonservice-connected pension is a benefit payable by the VA to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the Veteran's countable annual income from the maximum annual pension rate.  The maximum annual pension rate is adjusted from year to year; the maximum annual rate of improved pension for a veteran, as in this case, was $11,181 effective from December 1, 2007; $11,830 effective from December 1, 2008; $11,830 effective from December 1, 2009; $11,830 effective from December 1, 2010; and $12,256 effective from December 1, 2011.  In determining the Veteran's countable annual income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded.  Income from real or personal property is countable as income, as are Social Security disability benefits.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273. 

A veteran who is in receipt of pension must notify the VA of any material change or expected change in income which would affect his entitlement to receive or the rate of pension.  Such notice must be furnished when the veteran acquires knowledge that he will begin to receive additional income.  Where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660. 

A review of the record shows that the Veteran was paid VA pension benefits effective from December 1, 2006 through September 2012 on the basis of his report that he had no income whatsoever.  The Veteran, however, failed to report his receipt of rental income in 2008 that amounted to a total of $13,536 in 2008, not to mention his receipt of Social Security benefits in the monthly amount of $975 in 2008.  Notification of such income was required.  Such information was reported through an income matching program with the IRS, which was subsequently verified by the Veteran himself through the copies of federal income tax forms he submitted.  (The Social Security information was furnished from that agency.)  For VA purposes, the payments are annualized, or counted as income, for the 12-month period in which they are received.  As detailed in its January 2012 and September 2012 letters, the RO explained how the Veteran's income (from rents) was counted for one year beginning February 1, 2008.  (That is, it was not known when in 2008 the income was received, so it was assumed it was first received in January 2008; thus, the RO terminated pension payments on the first day of the month following receipt of the income, in accordance with applicable regulations).  

Therefore, the Board finds that the RO's action to retroactively terminate the Veteran's pension, effective February 1, 2008 was proper.  For the overpayment period of February 1, 2008 through September 2012, the Veteran was paid $54,980 when he was due $0 for the same period because he failed to report his rental income (as well as his Social Security benefits).  The Board concludes that this overpayment amount was properly created because the Veteran received pension benefits to which he was not legally entitled.  He has disputed the receipt of income in 2008, arguing that his income should be considered as $0 because it was rental income instead of self-employment income as originally filed on his 2008 tax return before it was amended in November 2010.  He does not dispute the receipt of $13,536 in rental income for 2008.  As earlier noted, income from real property is countable as income for VA pension purposes.  So, the fact that the Veteran amended his 2008 tax return to reflect this other source of income does not alter the fact that he received income that was excessive for purposes of receiving VA pension.  Further, his rental income alone, without consideration of his concurrent receipt of Social Security benefits, exceeded the maximum annual pension rate.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of an overpayment.  The RO's Committee on Waivers and Compromises concluded that the facts in this case do not show the mandatory bars to waiver in the Veteran's case, and the Board agrees.  The RO then denied in part the Veteran's claim for waiver on the basis that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: 

1.  Fault of the debtor.  Whether the actions of the debtor contributed to the creation of the debt. 

2.  Balancing of faults.  Weighing of the fault of the debtor against that of the VA. 

3.  Undue hardship.  Whether collection would deprive the debtor or family of basic necessities. 

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

5.  Unjust enrichment.  Whether failure to make restitution would result in unfair gain to the debtor. 

6.  Changing position to one's detriment.  Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  38 C.F.R. § 1.965(a). 

Based on a review of the entire record and having considered the contentions of the Veteran, the Board concludes that the Veteran was solely at fault in the creation of the overpayment.  When the RO notified him of his award of pension in March 2007, he was informed that his pension was based on no income, and he was apprised of the importance to promptly report any income changes to avoid an overpayment.  At that time, the Veteran was in receipt of Social Security benefits that he did not report, but equally notable was the fact that he failed to inform the RO of rental income he was receiving in 2008.  It was not until years later that the RO obtained information from the IRS, confirmed by the Veteran, that he was in receipt of income in 2008 that was not originally reported.  The Board finds that the Veteran was duly informed of his obligation to report any income changes, yet he failed to do so after repeatedly being reminded through numerous RO letters from 2007 through 2011, which led to the creation of the overpayment in this case.  Evidently, the Veteran did not perceive rental income as income for VA pension purposes, but there is no evidence to show that he made any inquiries of VA to clarify whether or not he should report such rental income.  In any case, he reported the amount of rents he received in 2008 as income (under the heading "Supplemental Income") to the Internal Revenue Service for federal tax purposes, so the Board can discern no justification for his omission in reporting the rents to VA.  

There is no indication of any fault on the part of the VA in the creation of the overpayment, since prompt action was taken by the RO to reduce benefits upon learning of the Veteran's unreported income.  It is clear that the Veteran's actions, or lack of action, caused the overpayment without any fault on the part of the VA. 

In addition, the Board must also consider whether recovery of the debt would result in financial hardship to the Veteran.  In that regard, financial status reports were received in December 2012 and February 2013.  They were similar in that his reported monthly income consisted solely of Social Security payments, which was reported as $968 in December 2012 and $981 in March 2013.  His monthly living expenses (rent, food, utilities, etc.) were also nearly the same, which were reported as $1,295 in December 2012 and $1,174 in March 2013.  In the reports his expenses included $100 in monthly payments on installment contracts or other debts (e.g., credit card).  Thus, expenses exceeded income in the range of about $193 to $327.  

Although the Veteran has reported very minimal assets of cash in the bank and a car, when the amount due monthly to his creditors are not considered, his monthly expenses exceed his net income by a lesser amount.  As the VA debt is a valid debt to the government, there is no reason that the Veteran should not accord VA the same consideration that he accords his private creditors.  In any case, based on the income and expense information of record, it is concluded that the record does tend to support that recovery of the debt may endanger his ability to provide for basic necessities.  As will be discussed below, the record reveals no factors other than financial hardship that would make recovery of the overpayment inequitable.  

Another factor to be considered is whether the recovery of the overpayment would defeat the purpose for which the benefits are intended.  As earlier indicated, pension benefits provide a subsistence income for veterans who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  In this case, the Veteran received VA pension benefits, yet he was also in receipt of income from rental property during 2008, as well as Social Security benefits, at the same time which were not reported to VA.  Recovering the debt is not shown to defeat the purpose of the pension benefits because he was not entitled to such benefits during the period of the overpayment.  

The Board also finds that failure to make restitution would result in unfair gain to the Veteran because he received monetary benefits to which he had no entitlement.  VA made payments of benefits based on information furnished by the Veteran to the effect that he had no income.  There is no evidence to show, for example, that the Veteran took any action to report the rental income he received in 2008 (or the Social Security benefits he received beginning in 2006).  Under such circumstances, to allow him to retain the money that was paid by VA would constitute unjust enrichment. 

The Board must consider whether reliance on benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he had relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits. 

In sum, the Board concludes that the facts of this case, when weighed against the various elements to be considered, do not demonstrate that recovery of the overpayment of benefits would be against equity and good conscience.  The Veteran is clearly and solely at fault in the creation of the debt, and failure to repay the debt would result in unfair gain to him.  Also, recovery of the overpayment would not defeat the purpose for which the benefits are intended, and he has not relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits.  The only factor in his favor appears to be the question of financial hardship.  However, under the circumstances of this case, with all other factors being against the claim and in particular the degree of his fault in the creation of the overpayment, the Board finds that the Government's right to full restitution should not be moderated.  The Board also notes that VA has already waived a substantial portion of the total debt of $54,980 owed by the Veteran, and believes that recovery of less than a quarter of the original debt should not be waived in the current circumstances as already noted.  

As the preponderance of the evidence is against the claim for waiver, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

The appeal seeking waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the remaining amount of $12,805 is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


